DOWNEY, Judge.
Having considered the briefs and record herein, we find substantial competent evidence in the record to support the judgment. Two points however should be mentioned.
There appears to be a scrivener’s error in paragraph numbered 2 on page 3 of the final judgment wherein the defendant is directed to execute a note and mortgage. It is apparent the court intended to require the plaintiff to execute said note and mortgage.
The final judgment directs the defendant-appellant to perform the contract in question by conveying to the plaintiff-ap-pellee. It is silent as to appellee’s responsibility to perform his part of the contract by conveying to appellant the property ap-pellee agreed to convey to appellant. At oral argument appellee conceded that it was the intent of the judgment that appel-lee perform his part of the bargain by conveying to appellant the property described in paragraph 2 of appellee’s complaint if appellant still desires to purchase said property. Appellee has announced he stands ready to do so. The final judgment should therefore reflect that plaintiff-ap-pellee is to perform his part of the contract.
With the foregoing clarifications the judgment appealed from is affirmed.
OWEN, C. J., and CROSS, J., concur.